Case 1:19-cv-00158-DKW-RT Document 1 Filed 03/29/19 Page 1 of 4          PageID #: 1



TORKILDSON, KATZ,
HETHERINGTON, HARRIS & KNOREK
Attorneys at Law, A Law Corporation

KENDRA K. KAWAI               7779
(kkk@torkildson.com)
JOSEPH A. ERNST               9001
(jae@torkildson.com)
JENNIFER L. GITTER            10503
(jlg@torkildson.com)
700 Bishop Street, 15th Floor
Honolulu, HI 96813-4187
Telephone: (808) 523-6000
Facsimile: (808) 523-6001

Attorneys for Defendant
ARMSTRONG PRODUCE, LTD.

                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

BUDDY P. KAMAKEEAINA,                        CIVIL NO. _______________

             Plaintiff,                      DEFENDANT ARMSTRONG
      v.                                     PRODUCE, LTD.’S NOTICE OF
                                             REMOVAL OF STATE COURT
ARMSTRONG PRODUCE, LTD.,                     ACTION TO FEDERAL COURT;
                                             EXHIBIT A; CERTIFICATE OF
             Defendant.                      SERVICE


     DEFENDANT ARMSTRONG PRODUCE, LTD.’S NOTICE OF
    REMOVAL OF STATE COURT ACTION TO FEDERAL COURT

      Defendant ARMSTRONG PRODUCE, LTD., (“Defendant”), by and

through its undersigned counsel, Torkildson Katz Hetherington Harris & Knorek,

give Notice of Removal to the United States District Court for the District of
Case 1:19-cv-00158-DKW-RT Document 1 Filed 03/29/19 Page 2 of 4             PageID #: 2



Hawai‘i of the state court action captioned Buddy P. Kamakeeaina v. Armstrong

Produce, Ltd., Civil No. 19-1-0038-01 JPC, filed in the Circuit Court of the First

Circuit State of Hawai‘i, by Plaintiff BUDDY P. KAMAKEEAINA (“Plaintiff”).

Defendants make the Notice of Removal under 28 U.S.C. §§ 1331, 1367 and 1441

and base it on the following:

                                  BACKGROUND

       1.    On January 9, 2019, Plaintiff filed the Complaint attached as Exhibit

A (“Complaint”) in the Circuit Court of the First Circuit State of Hawai‘i,

attempting to make claims for violation of state and federal discrimination laws,

and intentional infliction of emotional distress. (Complaint at pp. 1-2, 9-22.) A

copy of the Complaint and Summons was served on Defendant on March 11, 2019,

and is attached as Exhibit “A.”

                          TIMELINESS OF REMOVAL

      2.     This Notice of Removal is timely because Defendant Armstrong

Produce, Ltd., is filing it within thirty (30) days after being served with a copy of

Exhibit A on March 11, 2019 in accordance with 28 U.S.C. § 1446(b). Murphy

Bros. Inc., v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 119 S. Ct. 1322, 143 L.

Ed. 2d 448 (1999).




                                           2
Case 1:19-cv-00158-DKW-RT Document 1 Filed 03/29/19 Page 3 of 4            PageID #: 3




  ORIGINAL JURISDICTION—ALLEGED VIOLATIONS OF TITLE VII
               AND THE REHABILITATION ACT

          3.   According to 28 U.S.C. § 1331, this Court has original jurisdiction of

Plaintiff’s claims. The claims arise under Title VII of the Civil Rights Act of 1964,

42 U.S.C. 2000e to 2000e-17 and the Rehabilitation Act of 1973, 29 U.S.C. § 701

et seq.

                       SUPPLEMENTAL JURISDICTION

          4.   The Court has supplemental jurisdiction over any and all related state

law claims alleged in the Complaint pursuant to 28 U.S.C. § 1367(a), because all

of Plaintiff’s claims under the Complaint form part of the same case or

controversy. Plaintiff’s state law claims share common operative facts (or alleged

facts) with his federal law claims, and the parties are identical. Resolving all state

and federal claims in a single action serves the interest of judicial economy,

convenience, and fairness to the parties.

                                       VENUE

          5.   Venue is proper because Defendant Armstrong Produce, Ltd., resides

in Hawai‘i, a substantial part of the events or omissions giving rise to the

Complaint occurred in Hawai‘i and Plaintiff originally brought this action in the

Circuit Court of the First Circuit, State of Hawai‘i. 28 U.S.C. §§ 1391.




                                            3
Case 1:19-cv-00158-DKW-RT Document 1 Filed 03/29/19 Page 4 of 4            PageID #: 4




                             NOTICE OF REMOVAL

      6.      Defendant Armstrong Produce, Ltd., will promptly serve this Notice

of Removal on Plaintiff and file it with the Clerk of the Circuit Court of the First

Circuit, State of Hawai‘i.

      7.      According to 28 U.S.C. § 1446(a), attached is a copy of all of

process, pleadings, and orders served on Defendant Armstrong Produce, Ltd.:

                • Exhibit A: Complaint;

      WHEREFORE, Defendant Armstrong Produce, Ltd., requests the above

action pending before the Circuit Court of the First Circuit, State of Hawai‘i be

removed to the United States District Court for the District of Hawai‘i.

            DATED: Honolulu, Hawai‘i, March 29, 2019.
                                        TORKILDSON, KATZ,
                                        HETHERINGTON, HARRIS & KNOREK
                                        Attorneys at Law, A Law Corporation

                                        /s/ Kendra K. Kawai
                                        KENDRA K. KAWAI
                                        JOSEPH A. ERNST
                                        JENNIFER L. GITTER
                                        Attorneys for Defendant
                                        ARMSTRONG PRODUCE, LTD.




                                          4
